DETAILED CORRESPONDENCE
This non-final office action is in response to the Amendments filed on 06 June 2022, regarding application number 16/552,875.
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06 June 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-2, 4-10 and 12-20 remain pending in the application, while claims 3 and 11 have been cancelled. Claims 1, 9 and 15 were amended in the Amendments to the Claims. Claims 2, 4-8, 10, 12-14 and 16-20 are original. 
The provisional rejection of claim 15 on the ground of nonstatutory double patenting is maintained. See details below.
Response to Arguments
Applicant’s arguments, see Pages 7-11, filed 06 June 2022, with respect to the rejections of claims 1-2, 4-10 and 12-20 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. Applicant has amended independent claim 1 (and independent claims 9 and 15 in a similar manner) to include the following features “a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects” and argued that such features overcome the cited start. See at least the following:
“As shown above, independent claim 1 has been amended to recite, in part, "a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects." Applicant respectfully submits that the cited references, whether considered alone or in combination, are not understood, and have not been asserted to disclose, or even suggest such features. For example, at most, Hargadon is understood to disclose monitoring and dynamically modifying the coating process, as discussed, for example, in paragraphs [0188] and [0190]; which are reproduced below for convenience …
As shown above, while Hargadon may disclose evaluating the applied coating and dynamically modifying the coating process, Hargadon is not understood to disclose, or even suggest, at least "a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects," as recited by amended independent claim 1.”
Examiner respectfully disagrees because the cited Hargadon reference does in fact teach the newly added features in at least [0086] and [0188]-[0190]. See the following: 
[0086 “(ii) Feedback systems. The apparatus 100 may employ data from sensors 150 to determine in real-time if an applied coating has a suitably clean, distinct painted edge; if the edge is blurry or indistinct beyond an allowed threshold, the apparatus may adjust operational parameters in real-time to make suitable correction.”
	The broadest reasonable interpretation of a “defect” is an imperfection or abnormality and the specification of the instant application does not further define a “defect”, but merely provides examples of defects. Therefore, a blurry or indistinct painted edge is an identified surface defect because it is an imperfection/abnormality. The adjusted operational parameters are generated remedial instructions to remedy the identified surface defect. Thus, Hargadon teaches “a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects”. Additionally, see the following in [0188]-[0190]:
[0189 “Effective coating may include, for example and without limitation, ensuring full coverage by the coating fluid (with no regions or areas where an older coating “peeks” through), ensuring no dripping, and ensuring that the edges of the coating are precise and clean (as discussed above in conjunction with FIGS. 3A and 3B, and elsewhere in this document).”
[0190 “In step 850, the method determines if the designated coverage area has been completely covered by the coating. This may be determined by (i) tracking of the coating Process in the memory 710; by (ii) monitoring the application area of the surface via sensors 150; and/or (iii) by other means as well. If the designated coverage area has not been completely covered, the method continues with step 840 (further arm transit and further application of coating) and with step 845 (monitoring and modifying the coating process).”].
	Similarly, to as discussed above, the uncovered regions with older coating, dripping and indistinct painted edges are identified surface defects. The modified coating process is a generated remedial instruction to remedy the identified surface defects.
For at least the reasons stated above, the rejections of claims 1-2, 4-10 and 12-20 under 35 U.S.C. § 103 have been maintained. Additionally, see the prior art made of record and not relied upon in the Conclusion which teach at least the features newly amended into the independent claims.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. A microcontroller is typically understood by one of ordinary skill in the art as an integrated circuit. However, the “variable-duty-cycle microcontroller” in claims 1-20 is given its broadest reasonable interpretation using the plain meaning of the claim language in light of the specification. The specification describes the “variable-duty-cycle microcontroller assembly” in Fig. 9, [0036] and [0077]-[0078]. Accordingly, the “variable-duty-cycle microcontroller” in claims 1-20 has been broadly interpreted in light of the specification as a "variable-duty-cycle microcontroller assembly".
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 6-7, filed on 08 June 2022, of copending Application No. 16/552,915 (‘915 hereinafter) in view of Hargadon (US 20190255551 A1 and Hargadon hereinafter). 
Regarding Claim 15
‘915 recites an automated construction robot system (claim 1, line 1) comprising:
a mobile base assembly configured to be displaceable within a work area (claim 1, line 2);
a head assembly configured to process a work surface (claim 1, line 3);
an arm assembly configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface (claim 1, lines 4-6); 
a variable-duty-cycle microcontroller configured to provide a coating material to the head assembly (claim 1, lines 13-14) and
a computational system (claim 1, line 9) configured to:
manipulate one or more of the mobile base assembly, the head assembly and the arm assembly to apply the coating material to the work surface via the head assembly (claim 1, lines 10-12); and
process the work surface to identify surface defects (claim 6, lines 4-5) and to generate one or more remedial instructions to remedy the identified surface defects (claim 7, lines 4-5).
Claim 1 of ‘915 is silent regarding from an external container fluidly-coupled to the automated construction robot system and the computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects.
Hargadon teaches an automated construction robot system (see Figs. 1-2, autonomous mobile robot 100; [0002], [0006] and [0028]) comprising: a mobile base assembly configured to be displaceable within a work area (see Figs. 1-2, mobile platform 105; [0030]); a head assembly configured to process a work surface (see Figs. 1-2, fluid dispenser 160; [0035]); an arm assembly configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface (see Figs. 1-2, robotic arm 120; [0034]-[0036]); and a computational system (see Figs. 1-2, computer 175; [0040]) configured to: manipulate one or more of the mobile base assembly, the head assembly and the arm assembly to apply the coating material to the work surface via the head assembly (see [0041]); and process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects (see [0086] and [0188]-[0190]).
Hargadon further teaches one or more computer-controlled supply valves ([0044 "...The refillable coating reservoir(s) 185 may have or be connected to computer-controlled supply valves (not shown)."]) configured to provide a coating material to a the head assembly from an external container fluidly-coupled to the automated construction system (see Figs. 1-2, coating reservoirs 185 and fluid dispenser 160; [0035] and [0044], specifically [0044 “In an alternative embodiment, the refillable coating reservoirs 185 may be mounted within or on other elements, such as mounted on the mobile platform 105, or mounted on or embedded within beam 110 or robotic arm 120. The refillable coating reservoir(s) 185 are connected to the fluid dispenser 160 via hoses…”]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the element taught by Hargadon, with the automated construction robot system taught by ‘915. That is, it would have been obvious take the automated construction robot system of ‘915 and further include an external container fluidly-couple to the automated construction robot system, as taught by Hargadon.
Hargadon teaches an external container which can be mounted on various parts of the automated construction robot to provide coating material to the head assembly. A person having ordinary skill in the art would have been motivated to include an external container with the automated construction robot of ‘915 in order to attain the same results.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the automated construction robot system, further comprising an external container fluidly-coupled to the automated construction robot system. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Additionally, Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of each of the following copending Applications, in view of Hargadon, for similar reasons as stated above: 16/552,891, 16/552,949, 16/552,863, 16/552,070, and 16/552,046. This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over McMichael et al. (US 20160346800 A1 and McMichael hereinafter), in view of Hargadon (US 20190255551 A1 and Hargadon hereinafter).
Regarding Claim 1
McMichael teaches a variable-duty-cycle microcontroller (see Fig. 1 and controller 22; [0006] and [0017]), configured for use within an automated construction robot system (intended use, see comments below), comprising:
an inlet port (see Fig. 2A, fluid inlet 30; [0024]) configured to receive coating material from a coating supply system (see [0002], [0016] and [0019 "...an accumulator (not shown) may be included to allow for storage of the fluid once the pressure builds above a predetermined level."]);
an outlet port (see Fig. 2A, fluid outlet 32; [0024]) configured to provide a regulated quantity of coating material (see [0004]-[0010] and [0030]) to a head assembly (see Fig. 1, dispenser 20; [0030]); and
a coating material regulation system configured to control the passage of the coating material from the inlet port to the outlet port (see Fig. 1, fluid pumping system; [0006], [0015] and [0018]), wherein the coating material regulation system is configured to process a variable-duty-cycle control signal and regulate the quantity of coating material applied to a work surface via the head assembly (see [0006], [0020]-[0023] and Claim 12).
McMichael is silent regarding wherein the coating supply system includes an external container fluidly-coupled to the automated construction robot system and a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects.
Hargadon teaches an automated construction robot system (see Figs. 1-2, autonomous mobile robot 100; [0002], [0006] and [0028]) comprising: a coating supply system (see Figs. 1-2, coating reservoirs 185; [0044]) a head assembly configured to process a work surface (Figs. 1-2, fluid dispenser 160; [0035]) and one or more computer-controlled valves ([0044 "...The refillable coating reservoir(s) 185 may have or be connected to computer-controlled supply valves (not shown)."]),
wherein the coating supply system includes an external container fluidly-coupled to the automated construction robot system (see Figs. 1-2, coating reservoirs 185; [0044], specifically [0044 “In an alternative embodiment, the refillable coating reservoirs 185 may be mounted within or on other elements, such as mounted on the mobile platform 105, or mounted on or embedded within beam 110 or robotic arm 120.”]); and
a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects (see [0086] and [0188]-[0190], especially the following:
[0086 “(ii) Feedback systems. The apparatus 100 may employ data from sensors 150 to determine in real-time if an applied coating has a suitably clean, distinct painted edge; if the edge is blurry or indistinct beyond an allowed threshold, the apparatus may adjust operational parameters in real-time to make suitable correction.”;
	[0189 “Effective coating may include, for example and without limitation, ensuring full coverage by the coating fluid (with no regions or areas where an older coating “peeks” through), ensuring no dripping, and ensuring that the edges of the coating are precise and clean (as discussed above in conjunction with FIGS. 3A and 3B, and elsewhere in this document).”; and
[0190 “In step 850, the method determines if the designated coverage area has been completely covered by the coating. This may be determined by (i) tracking of the coating Process in the memory 710; by (ii) monitoring the application area of the surface via sensors 150; and/or (iii) by other means as well. If the designated coverage area has not been completely covered, the method continues with step 840 (further arm transit and further application of coating) and with step 845 (monitoring and modifying the coating process).”].
A blurry or indistinct painted edge is an identified surface defect and the adjusted operational parameters are generated remedial instructions to remedy the identified surface defect.).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the variable-duty-cycle microcontroller taught by McMichael, with the automated construction robot system taught by Hargadon. That is, it would have been obvious to use the variable-duty-microcontroller of McMichael within the automated construction robot system, coupled to an external coating supply container and including a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects, of Hargadon. 
McMichael teaches the use of a variable-duty-cycle microcontroller to maintain a desired flow rate of a coating material at a head assembly. Hargadon similarly teaches computer-controlled valves for supplying a coating material to a head assembly within an automated construction robot system. Therefore, it would have been obvious to a person having ordinary skill in the art to use the variable-duty-microcontroller of McMichael within the automated construction robot system of Hargadon.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the variably-duty-cycle microcontroller used within the automated construction robot system, coupled to an external coating supply container, to control the supply of a coating material to the head assembly and wherein the combined system further comprises a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “configured for use within an automated construction robot system” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding Claim 2
Modified McMichael teaches the variable-duty-cycle microcontroller of claim 1 (as discussed above in claim 1),
McMichael further teaches wherein the coating supply system includes an internal chamber (see [0019 "...an accumulator (not shown) may be included to allow for storage of the fluid once the pressure builds above a predetermined level."]). McMichael does not explicitly teach the variably-duty-cycle microcontroller within an automated construction robot system.
Hargadon teaches the coating supply system includes an internal chamber within the automated construction robot system (see Figs. 1-2, coating reservoirs 185; [0009] and [0044], especially [0009 “…the fluid dispenser is configured to receive a liquid coating, such as paint, from a fluid reservoir which is built into the robot”] and [0044 "In an embodiment, the autonomous, mobile, coating-application apparatus 100 may include one or more refillable coating reservoirs 185 (for example, paint reservoirs or primer reservoirs). In an embodiment, the refillable coating reservoirs 185 are embedded inside the mobile platform 105."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the variably-duty-cycle microcontroller taught by McMichael, with the automated construction robot system taught by Hargadon. That is, it would have been obvious to use the variable-duty-microcontroller of McMichael within the automated construction robot system of Hargadon.
McMichael teaches the use of a variable-duty-cycle microcontroller to maintain a desired flow rate of a coating material at a head assembly. Hargadon similarly teaches computer-controlled valves for supplying a coating material to a head assembly within an automated construction robot system. Therefore, it would have been obvious to a person having ordinary skill in the art to use the variable-duty-microcontroller of McMichael within the automated construction robot system of Hargadon.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the variably-duty-cycle microcontroller used within the automated construction robot system to control the supply of a coating material to the head assembly. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 4
Modified McMichael teaches the variable-duty-cycle microcontroller of claim 1 (as discussed above in claim 1),
McMichael further teaches wherein the coating material regulation system includes one or more valve assemblies configured to selectively fluidly-couple the inlet port and the outlet port (see Figs. 1-2, valve 14; [0016] and [0024]).
Regarding Claim 5
Modified McMichael teaches the variable-duty-cycle microcontroller of claim 4 (as discussed above in claim 4), 
McMichael further teaches wherein the one or more valve assemblies are configured to be selectively energized and deenergized based, at least in part, upon the variable-duty-cycle control signal (see [0006 "...The valve is configured to cycle between fully open and fully closed according to a variable duty-cycle…"], [0017] and [0020]-[0023]).
Regarding Claim 6
Modified McMichael teaches the variable-duty-cycle microcontroller of claim 5 (as discussed above in claim 5),
McMichael further teaches wherein selectively energizing and deenergizing the one or more valve assemblies based, at least in part, upon the variable-duty-cycle control signal enables precise control of the quantity of coating material provided to the outlet port (see [0006 "...The controller directs the prime mover to charge the fluid to a pressure, the controller then controls the duty-cycle of the valve to maintain a desired flow rate of the fluid at the dispenser."], [0017], [0021 "...Similarly, where flow meter 18 senses that the flow rate to dispenser 20 is too high, then controller 22 will decrease the valve-open time to reduce the volume of fluid through valve 14, which correspondingly decreases the flow rate at dispenser 20."] and [0030]).
Regarding Claim 7
Modified McMichael teaches the variable-duty-cycle microcontroller of claim 1 (as discussed above in claim 1), 
McMichael further teaches wherein the coating supply system is a pressurized coating supply system (see [0004], [0006], [0019], especially [0019 "...an accumulator (not shown) may be included to allow for storage of the fluid once the pressure builds above a predetermined level."]).
Regarding Claim 8
Modified McMichael teaches the variable-duty-cycle microcontroller of claim 1 (as discussed above in claim 1), 
McMichael further teaches wherein:
the variable duty cycle control signal is configured to have an increased duty cycle when an increased quantity of coating material is needed at the outlet port (see [0020]-[0021] and [0030], especially [0021 "…While valve 14 continues to cycle at the frequency, the valve-open time within each open-closed cycle is varied to control the flow rate though valve 14. For example, if flow meter 18 senses that the flow rate through dispenser 20 is too low, then controller 22 will increase the valve-open time, such that valve 14 will remain open for more than half of the frequency..."]); and
the variable duty cycle control signal is configured to have a decreased duty cycle when a decreased quantity of coating material is needed at the outlet port (see [0020]-[0021] and [0030], especially [0021 "…Valve 14 can thus be said to operate on a variable duty-cycle, where the valve-open time can vary between zero percent and 100 percent of the valve cycle. Similarly, where flow meter 18 senses that the flow rate to dispenser 20 is too high, then controller 22 will decrease the valve-open time to reduce the volume of fluid through valve 14, which correspondingly decreases the flow rate at dispenser 20."]).
Regarding Claim 9
McMichael teaches a variable-duty-cycle microcontroller (see Fig. 1 and controller 22; [0006] and [0017]), configured for use within an automated construction robot system (see intended use, see comments below), comprising:
an inlet port (see Fig. 2A, fluid inlet 30; [0024]) configured to receive coating material from a coating supply system (see [0002], [0016] and [0019 "...an accumulator (not shown) may be included to allow for storage of the fluid once the pressure builds above a predetermined level."]);
an outlet port (see Fig. 2A, fluid outlet 32; [0024]) configured to provide a regulated quantity of coating material (see [0004]-[0010] and [0030]) to a head assembly (see Fig. 1, dispenser 20; [0030]); and
a coating material regulation system configured to control the passage of the coating material from the inlet port to the outlet port (see Fig. 1, fluid pumping system; [0006], [0015] and [0018]);
wherein: the coating material regulation system is configured to process a variable-duty-cycle control signal and regulate the quantity of coating material applied to a work surface via the head assembly (see [0006], [0020]-[0023] and Claim 12),
the coating material regulation system includes one or more valve assemblies configured to selectively fluidly-couple the inlet port and the outlet port (see Figs. 1-2, valve 14; [0016] and [0024]),
the variable duty cycle control signal is configured to have an increased duty cycle when an increased quantity of coating material is needed at the outlet port (see [0020]-[0021] and [0030], especially [0021 "…While valve 14 continues to cycle at the frequency, the valve-open time within each open-closed cycle is varied to control the flow rate though valve 14. For example, if flow meter 18 senses that the flow rate through dispenser 20 is too low, then controller 22 will increase the valve-open time, such that valve 14 will remain open for more than half of the frequency..."]), and
the variable duty cycle control signal is configured to have a decreased duty cycle when a decreased quantity of coating material is needed at the outlet port (see [0020]-[0021] and [0030], especially [0021 "…Valve 14 can thus be said to operate on a variable duty-cycle, where the valve-open time can vary between zero percent and 100 percent of the valve cycle. Similarly, where flow meter 18 senses that the flow rate to dispenser 20 is too high, then controller 22 will decrease the valve-open time to reduce the volume of fluid through valve 14, which correspondingly decreases the flow rate at dispenser 20."]).
McMichael is silent regarding wherein the coating supply system includes an external container fluidly-coupled to the automated construction robot system and a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects.
Hargadon teaches an automated construction robot system (see Figs. 1-2, autonomous mobile robot 100; [0002], [0006] and [0028]) comprising: a coating supply system (see Figs. 1-2, coating reservoirs 185; [0044]) a head assembly configured to process a work surface (Figs. 1-2, fluid dispenser 160; [0035]) and one or more computer-controlled valves ([0044 "...The refillable coating reservoir(s) 185 may have or be connected to computer-controlled supply valves (not shown)."]),
wherein the coating supply system includes an external container fluidly-coupled to the automated construction robot system (see Figs. 1-2, coating reservoirs 185; [0044], specifically [0044 “In an alternative embodiment, the refillable coating reservoirs 185 may be mounted within or on other elements, such as mounted on the mobile platform 105, or mounted on or embedded within beam 110 or robotic arm 120.”]).]); and
a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects (see [0086] and [0188]-[0190], especially the following:
[0086 “(ii) Feedback systems. The apparatus 100 may employ data from sensors 150 to determine in real-time if an applied coating has a suitably clean, distinct painted edge; if the edge is blurry or indistinct beyond an allowed threshold, the apparatus may adjust operational parameters in real-time to make suitable correction.”;
	[0189 “Effective coating may include, for example and without limitation, ensuring full coverage by the coating fluid (with no regions or areas where an older coating “peeks” through), ensuring no dripping, and ensuring that the edges of the coating are precise and clean (as discussed above in conjunction with FIGS. 3A and 3B, and elsewhere in this document).”; and
[0190 “In step 850, the method determines if the designated coverage area has been completely covered by the coating. This may be determined by (i) tracking of the coating Process in the memory 710; by (ii) monitoring the application area of the surface via sensors 150; and/or (iii) by other means as well. If the designated coverage area has not been completely covered, the method continues with step 840 (further arm transit and further application of coating) and with step 845 (monitoring and modifying the coating process).”].
A blurry or indistinct painted edge is an identified surface defect and the adjusted operational parameters are generated remedial instructions to remedy the identified surface defect.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the variable-duty-cycle microcontroller taught by McMichael, with the automated construction robot system taught by Hargadon. That is, it would have been obvious to use the variable-duty-microcontroller of McMichael within the automated construction robot system, coupled to an external coating supply container and including a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects, of Hargadon. 
McMichael teaches the use of a variable-duty-cycle microcontroller to maintain a desired flow rate of a coating material at a head assembly. Hargadon similarly teaches computer-controlled valves for supplying a coating material to a head assembly within an automated construction robot system. Therefore, it would have been obvious to a person having ordinary skill in the art to use the variable-duty-microcontroller of McMichael within the automated construction robot system of Hargadon.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the variably-duty-cycle microcontroller used within the automated construction robot system, coupled to an external coating supply container, to control the supply of a coating material to the head assembly and wherein the combined system further comprises a computational system configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation “configured for use within an automated construction robot system” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding Claim 10
Modified McMichael teaches the variable-duty-cycle microcontroller of claim 9 (as discussed above in claim 9),
McMichael further teaches wherein the coating supply system includes an internal chamber (see [0019 "...an accumulator (not shown) may be included to allow for storage of the fluid once the pressure builds above a predetermined level."]). McMichael does not explicitly teach the variably-duty-cycle microcontroller within an automated construction robot system.
Hargadon teaches the coating supply system includes an internal chamber within the automated construction robot system (see Figs. 1-2, coating reservoirs 185; [0009] and [0044], especially [0009 “…the fluid dispenser is configured to receive a liquid coating, such as paint, from a fluid reservoir which is built into the robot”] and [0044 "In an embodiment, the autonomous, mobile, coating-application apparatus 100 may include one or more refillable coating reservoirs 185 (for example, paint reservoirs or primer reservoirs). In an embodiment, the refillable coating reservoirs 185 are embedded inside the mobile platform 105."]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the variably-duty-cycle microcontroller taught by McMichael, with the automated construction robot system taught by Hargadon. That is, it would have been obvious to use the variable-duty-microcontroller of McMichael within the automated construction robot system of Hargadon.
McMichael teaches the use of a variable-duty-cycle microcontroller to maintain a desired flow rate of a coating material at a head assembly. Hargadon similarly teaches computer-controlled valves for supplying a coating material to a head assembly within an automated construction robot system. Therefore, it would have been obvious to a person having ordinary skill in the art to use the variable-duty-microcontroller of McMichael within the automated construction robot system of Hargadon.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the variably-duty-cycle microcontroller used within the automated construction robot system to control the supply of a coating material to the head assembly. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 12
Modified McMichael teaches the variable-duty-cycle microcontroller of claim 9 (as discussed above in claim 9),
McMichael further teaches wherein the one or more valve assemblies are configured to be selectively energized and deenergized based, at least in part, upon the variable-duty-cycle control signal (see [0006 "...The valve is configured to cycle between fully open and fully closed according to a variable duty-cycle…"], [0017] and [0020]-[0023]).
Regarding Claim 13
Modified McMichael teaches the variable-duty-cycle microcontroller of claim 12 (as discussed above in claim 12), 
McMichael further teaches wherein selectively energizing and deenergizing the one or more valve assemblies based, at least in part, upon the variable-duty-cycle control signal enables precise control of the quantity of coating material provided to the outlet port (see [0006 "...The controller directs the prime mover to charge the fluid to a pressure, the controller then controls the duty-cycle of the valve to maintain a desired flow rate of the fluid at the dispenser."], [0017], [0021 "...Similarly, where flow meter 18 senses that the flow rate to dispenser 20 is too high, then controller 22 will decrease the valve-open time to reduce the volume of fluid through valve 14, which correspondingly decreases the flow rate at dispenser 20."] and [0030]).
Regarding Claim 14
Modified McMichael teaches the variable-duty-cycle microcontroller of claim 9 (as discussed above in claim 9), 
McMichael further teaches wherein the coating supply system is a pressurized coating supply system (see [0004], [0006], [0019], especially [0019 "...an accumulator (not shown) may be included to allow for storage of the fluid once the pressure builds above a predetermined level."]).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hargadon in view of McMichael.
Regarding Claim 15
Hargadon teaches an automated construction robot system (see Figs. 1-2, autonomous mobile robot 100; [0002], [0006] and [0028]) comprising:
a mobile base assembly configured to be displaceable within a work area (see Figs. 1-2, mobile platform 105; [0030]);
a head assembly configured to process a work surface (see Figs. 1-2, fluid dispenser 160; [0035]);
an arm assembly configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface (see Figs. 1-2, robotic arm 120; [0034]-[0036]); and
a computational system (see Figs. 1-2, computer 175; [0040]) configured to:
manipulate one or more of the mobile base assembly, the head assembly and the arm assembly to apply the coating material to the work surface via the head assembly (see [0041]); and
process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects (see [0086] and [0188]-[0190], especially the following:
[0086 “(ii) Feedback systems. The apparatus 100 may employ data from sensors 150 to determine in real-time if an applied coating has a suitably clean, distinct painted edge; if the edge is blurry or indistinct beyond an allowed threshold, the apparatus may adjust operational parameters in real-time to make suitable correction.”;
	[0189 “Effective coating may include, for example and without limitation, ensuring full coverage by the coating fluid (with no regions or areas where an older coating “peeks” through), ensuring no dripping, and ensuring that the edges of the coating are precise and clean (as discussed above in conjunction with FIGS. 3A and 3B, and elsewhere in this document).”; and
[0190 “In step 850, the method determines if the designated coverage area has been completely covered by the coating. This may be determined by (i) tracking of the coating Process in the memory 710; by (ii) monitoring the application area of the surface via sensors 150; and/or (iii) by other means as well. If the designated coverage area has not been completely covered, the method continues with step 840 (further arm transit and further application of coating) and with step 845 (monitoring and modifying the coating process).”].
A blurry or indistinct painted edge is an identified surface defect and the adjusted operational parameters are generated remedial instructions to remedy the identified surface defect.).
Hargadon further teaches one or more computer-controlled supply valves ([0044 "...The refillable coating reservoir(s) 185 may have or be connected to computer-controlled supply valves (not shown)."]) configured to provide a coating material to a the head assembly from an external container fluidly-coupled to the automated construction system (see Figs. 1-2, coating reservoirs 185 and fluid dispenser 160; [0035] and [0044], specifically [0044 “In an alternative embodiment, the refillable coating reservoirs 185 may be mounted within or on other elements, such as mounted on the mobile platform 105, or mounted on or embedded within beam 110 or robotic arm 120. The refillable coating reservoir(s) 185 are connected to the fluid dispenser 160 via hoses”…] ), but does not explicitly teach a variable-duty-cycle microcontroller configured to provide a coating material to the head assembly.
McMichael teaches a variable-duty-cycle microcontroller configured to provide a coating material to the head assembly (see Fig. 1 controller 22 and dispenser 20; [0002], [0006], [0017] and [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the variably-duty-cycle microcontroller taught by McMichael, with the automated construction robot system taught by Hargadon. That is, it would have been obvious take the automated construction robot system of Hargadon and further include a variable-duty-microcontroller configured to provide coating material to a head assembly, as taught by McMichael.
 	McMichael teaches the use of a variable-duty-cycle microcontroller to maintain a desired flow rate of a coating material at a head assembly. Hargadon similarly teaches computer-controlled valves for supplying a coating material to a head assembly within an automated construction robot system. Therefore, it would have been obvious to a person having ordinary skill in the art to use the variable-duty-microcontroller of McMichael within the automated construction robot system of Hargadon.
 	The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the variably-duty-cycle microcontroller used within the automated construction robot system to control the supply of a coating material to the head assembly and wherein the computational system is further configured to process the work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 16
Modified Hargadon teaches the automated construction robot system of claim 15 (as discussed above in claim 15), 
McMichael further teaches wherein the variable-duty-cycle microcontroller, includes:
an inlet port (see Fig. 2A, fluid inlet 30; [0024]) configured to receive the coating material from a coating supply system (see [0002], [0016] and [0019 "...an accumulator (not shown) may be included to allow for storage of the fluid once the pressure builds above a predetermined level."]);
an outlet port (see Fig. 2A, fluid outlet 32; [0024]) configured to provide a regulated quantity of coating material (see [0004]-[0010] and [0030]) to the head assembly (see Fig. 1, dispenser 20; [0030]); and
a coating material regulation system configured to control the passage of the coating material from the inlet port to the outlet port (see Fig. 1, fluid pumping system; [0006], [0015] and [0018]), wherein the coating material regulation system is configured to process a variable-duty-cycle control signal provided by the computational system and regulate the quantity of coating material applied to the work surface via the head assembly (see [0006], [0020]-[0023] and Claim 12).
Regarding Claim 17
Modified Hargadon teaches the automated construction robot system of claim 16 (as discussed above in claim 16), 
McMichael further teaches wherein the coating material regulation system includes one or more valve assemblies configured to selectively fluidly-couple the inlet port and the outlet port (see Figs. 1-2, valve 14; [0016] and [0024]).
Regarding Claim 18
Modified Hargadon teaches the automated construction robot system of claim 17 (as discussed above in claim 17), 
McMichael further teaches wherein the one or more valve assemblies are configured to be selectively energized and deenergized based, at least in part, upon the variable-duty-cycle control signal (see [0006 "...The valve is configured to cycle between fully open and fully closed according to a variable duty-cycle…"], [0017] and [0020]-[0023]).
Regarding Claim 19
Modified Hargadon teaches the automated construction robot system of claim 18 (as discussed above in claim 18), 
McMichael further teaches wherein selectively energizing and deenergizing the one or more valve assemblies based, at least in part, upon the variable-duty-cycle control signal enables precise control of the quantity of coating material provided to the outlet port (see [0006 "...The controller directs the prime mover to charge the fluid to a pressure, the controller then controls the duty-cycle of the valve to maintain a desired flow rate of the fluid at the dispenser."], [0017], [0021 "...Similarly, where flow meter 18 senses that the flow rate to dispenser 20 is too high, then controller 22 will decrease the valve-open time to reduce the volume of fluid through valve 14, which correspondingly decreases the flow rate at dispenser 20."] and [0030]).
Regarding Claim 20
Modified Hargadon teaches the automated construction robot system of claim 16 (as discussed above in claim 16), 
McMichael further teaches wherein: the variable duty cycle control signal is configured to have an increased duty cycle when an increased quantity of coating material is needed at the outlet port (see [0020]-[0021] and [0030], especially [0021 "…While valve 14 continues to cycle at the frequency, the valve-open time within each open-closed cycle is varied to control the flow rate though valve 14. For example, if flow meter 18 senses that the flow rate through dispenser 20 is too low, then controller 22 will increase the valve-open time, such that valve 14 will remain open for more than half of the frequency..."]); and
the variable duty cycle control signal is configured to have a decreased duty cycle when a decreased quantity of coating material is needed at the outlet port (see [0020]-[0021] and [0030], especially [0021 "…Valve 14 can thus be said to operate on a variable duty-cycle, where the valve-open time can vary between zero percent and 100 percent of the valve cycle. Similarly, where flow meter 18 senses that the flow rate to dispenser 20 is too high, then controller 22 will decrease the valve-open time to reduce the volume of fluid through valve 14, which correspondingly decreases the flow rate at dispenser 20."]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giles et al. (US 5134961 A and Giles hereinafter), Raman et al. (US 20180093289 A1 and Raman hereinafter), Okano et al. (US 5358568 A and Okano hereinafter), Lipinski et al. (US 20160121486 A1 and Lipinski hereinafter), Morton (US 20110212254 A1 and Morton hereinafter), Chin et al. (US 20150148949 A1 and Chin hereinafter), HVASS et al. (US 20100143089 A1 and HVASS hereinafter), Telleria et al. (US 20200149298 A1 and Telleria hereinafter), Konno et al. (US 20190022851 A1 and Konno hereinafter), Loosararian et al. (US 20180181136 A1 and Loosararian hereinafter), Morton (US 20020064596 A1 and Morton hereinafter) and Hausler (US 20180326591 A1 and Hausler hereinafter). 
Giles teaches the variable-duty-cycle microcontroller of claims 1-2, 4-10, 12-14 and 16-20. See at least Figs. 1 and 5A-5C and Col. 3, lines 26-51.
Raman teaches an automated construction system comprising: an inlet port configured to receive coating material from a coating supply system; an outlet port configured to provide a regulated quantity of coating material to a head assembly and one or more valve assemblies configured to selectively fluidly-couple to the inlet port and the outlet port. See [0003] and [0185]. Raman further teaches the coating supply system includes an external container fluidly-coupled to the automated construction robot system. See Fig. 1, paint container 132 and [0041]. Raman could be used to render obvious claims 1, 4, 9 and 15-17.
Okano, Lipinksi, Morton, Chin, HVASS, Telleria and Konno teach an automated construction robot system comprising: a mobile base assembly configured to be displaceable within a work area; a head assembly configured to process a work surface; an arm assembly configured to moveably-couple the head assembly and the mobile base assembly and controllably-displace the head assembly with respect to the work surface; and a computational system configured to: manipulate one or more of the mobile base assembly, the head assembly and the arm assembly to apply the coating material to the work surface via the head assembly. See Okano at Fig. 1. See Lipinksi at Figs. 2-4, 8 and 11-15. See Morton at Fig. 4 and [0032]-[0033]. See Chin at Figs. 2-5 and [0019]-[0037]. See HVASS at Fig. 2A and [0022]. See Telleria at Figs. 1-2; [0037]-[0039]. See Konno at Fig. 1, [0017]-[0033]. Additionally, Okano, Morton and Konno teach the coating supply system includes an external container fluidly-coupled to the automated construction robot system. See Okano at Col. 3, lines 45-49 and Morton at Fig. 4 container 35 and [0033]. See Konno at Fig. 1, coating material tank 57; [0017] and [0032]. These references could be used to render obvious claims 1, 9 and 15.
Loosararian, Chin, Morton and Hausler teach at least an automated construction robot system comprising a computational system configured to process a work surface to identify surface defects and to generate one or more remedial instructions to remedy the identified surface defects. See Loosararian at [0054]-[0055], [0178]-[0179] and [0355]-[0357]. See Chin at [0042]-[0065], especially [0049], [0054] and [0065]. See Morton at [0012] and [0021]-[0022]. See Hausler at the Abstract, [0002], [0007] and [0025]

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664